51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. FULLER, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Defendant-Appellee.
No. 94-2615.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided March 29, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-94-677-3)
Michael R. Fuller, appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Michael R. Fuller appeals from the district court's order denying him leave to proceed in forma pauperis and denying his petition for writ of mandamus as frivolous.*  Fuller filed his petition and sought to have the district court compel the United States Attorney to investigate and prosecute various state and local officials.  Because private citizens have no right to insist on criminal prosecution, the district court properly dismissed the petition.  See 28 U.S.C. Sec. 1361 (1988) (mandamus applies to ministerial but not discretionary functions of federal officials);  United States v. Nixon, 418 U.S. 683, 693 (1974);  Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (private citizen lacks cognizable interest in prosecution of another person).  Therefore, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We have jurisdiction to review both the denial of in forma pauperis status and the denial of relief on the merits.  See Smith v. Barry, 502 U.S. 244, 247-49 (1992) (holding that informal brief qualifies as formal notice of appeal when requirements of Fed.  R.App. P. 3 are met)